Cook, J.
In this case we determine whether that portion of R.C. 313.19 authorizing judicial review of a coroner’s verdict regarding the cause of death and the manner and mode in which the death occurred can be given effect under the Due Process Clauses of our state and federal Constitutions or whether that portion of the statute is void for vagueness. R.C. 313.19 states:
“The cause of death and the manner and mode in which the death occurred, as delivered by the coroner and incorporated in the coroner’s verdict and in the death certifícate filed with the division of vital statistics, shall be the legally accepted manner and mode in which such death occurred, and the legally accepted cause of death, unless the court of common pleas of the county in which the death occurred, after a hearing, directs the coroner to change his decision as to sueh cause and manner and mode of death. ” (Emphasis added.)
In arguing that the judicial review provision of R.C. 313.19 is not void for vagueness, appellants rely on dicta contained in Perez I, Vargo v. Travelers Ins. Co., Inc. (1987), 34 Ohio St.3d 27, 29, 516 N.E.2d 226, 229, fn. 3, and State ex rel. Blair v. Balraj (1994), 69 Ohio St.3d 310, 314, 631 N.E.2d 1044, 1048, where this court advised that the relief afforded under R.C. 313.19 can be obtained through declaratory judgment. Appellants argue that the procedures set forth in the Declaratory Judgment Act, R.C. Chapter 2721, may be applied to cure R.C. 313.19’s alleged procedural deficiencies. We hold that R.C. 313.19’s judicial review provision is not void for vagueness, but retreat from our earlier statements suggesting that declaratory judgment is the proper vehicle to challenge a coroner’s verdict.
R.C. 313.19 prescribes the presumptive value to be accorded a coroner’s verdict. Vargo, supra, 34 Ohio St.3d 27, 516 N.E.2d 226, paragraph one of the syllabus. It also outlines a special statutory procedure allowing judicial review of a coroner’s verdict. Jurisdiction and venue in an R.C. 313.19 action are exclusively vested in the common pleas court of the county in which the death occurred. Further, R.C. 313.19 mandates a hearing on the challenge and empowers the court to direct the coroner to change his verdict.
Because R.C. 313.19 delimits the procedure for challenging a coroner’s verdict, use of declaratory judgment to resolve those same issues is inappropriate. State ex rel. Albright v. Delaware Cty. Court of Common Pleas (1991), 60 Ohio St.3d 40, 42, 572 N.E.2d 1387, 1389. The consequent issue is whether the special *378statutory procedure outlined in R.C. 313.19 may be given effect under our state and federal Constitutions without resort to declaratory judgment.
Appellate courts that have found R.C. 313.19’s judicial review provision void for vagueness have rested their analysis on the statute’s lack of specificity regarding how judicial review is to be instituted and the statute’s failure to express a standard of proof. Goldsby v. Gerber (1987), 31 Ohio App.3d 268, 270, 31 OBR 553, 555, 511 N.E.2d 417, 420; Roark v. Lyle (App.1952), 68 Ohio Law Abs. 180, 52 O.O.168, 121 N.E.2d 837; State ex rel. Dana v. Gerber (1946), 79 Ohio App. 1, 8, 34 O.O. 48, 50, 70 N.E.2d 111, 115. That lack of specificity, however, does not violate due process.
In Grayned v. Rockford (1972), 408 U.S. 104, 108-109, 92 S.Ct. 2294, 2298-2299, 33 L.Ed.2d 222, 227-228, the United States Supreme Court set out the following guidelines for evaluating a void-for-vagueness claim:
“Vague laws offend several important values. . First, because we assume that man is free to steer between lawful and unlawful conduct, we insist that laws give the person of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he may act accordingly. Vague laws may trap the innocent by not providing fair warning. Second, if arbitrary and discriminatory enforcement is to be prevented, laws must provide explicit standards for those who apply them. A vague law impermissibly delegates basic policy matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and discriminatory application. * * * ”1 (Footnotes omitted.) Accordingly, when a statute is challenged under the due process doctrine of vagueness, a court must determine whether the enactment (1) provides sufficient notice of its proscriptions and (2) contains reasonably clear guidelines to prevent official arbitrariness or discrimination in its enforcement. Smith v. Goguen (1974), 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605.
R.C. 313.19 does not proscribe or prohibit conduct. Accordingly, the reasons advanced to find the judicial review provision of that statute void for vagueness relate solely, if at all, to the possibility of arbitrary or discriminatory enforcement of R.C. 313.19’s remedial provision. See United States ex rel. Fitzgerald v. Jordan (C.A.7, 1984), 747 F.2d 1120, 1129-1130.
The void-for-vagueness doctrine does not require statutes to be drafted with scientific precision. State v. Anderson (1991), 57 Ohio St.3d 168, 174, 566 N.E.2d 1224, 1229. Nor does the doctrine require that every detail regarding the procedural enforcement of a statute be contained therein. Instead, it permits a statute’s certainty to be ascertained by application of commonly accepted tools of *379judicial construction, with courts indulging every reasonable interpretation in favor of finding the statute constitutional. State v. Dorso (1983), 4 Ohio St.3d 60, 61, 4 OBR 150, 151, 446 N.E.2d 449, 450.
Courts are well equipped to determine the appropriate procedures to employ in hearing a cause of action. Issues of standing and application of the appropriate statute of limitations often require judicial analysis beyond the language of the statute authorizing an action. See, e.g., Hardin v. Kentucky Util. Co. (1968), 390 U.S. 1, 6-7, 88 S.Ct. 651, 654-655, 19 L.Ed.2d 787, 792-793; McAuliffe v. W. States Import Co., Inc. (1995), 72 Ohio St.3d 534, 651 N.E.2d 957. Likewise, courts must occasionally determine the appropriate standard of proof to apply in statutory actions in the absence of a legislative statement on the issue. See Walden v. State (1989), 47 Ohio St.3d 47, 53, 547 N.E.2d 962, 967 (holding that, in the absence of language indicating the standard of proof to apply in a civil action for wrongful imprisonment under R.C. 2305.02, “the General Assembly intended to apply the usual preponderance of the evidence standard to civil proceedings”). Once these determinations are made by a court, appellate review and stare decisis prevent arbitrary or discriminatory enforcement. See Fitzgerald, supra, 747 F.2d at 1130.
None of the concerns connected with the void-for-vagueness doctrine is implicated in R.C. 313.19’s judicial review provision. Accordingly, we hold that R.C. 313.19 is not void for vagueness due to its lack of specificity regarding the procedure for challenging a coroner’s verdict. In light of our holding, we reverse the judgment of the court of appeals and remand the cause to the common pleas court to conduct a hearing pursuant to R.C. 313.19.

Judgment reversed and cause remanded.

Moyer, C.J., F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas and Resnick, JJ., concur in judgment only.

. We omit the third factor set forth in Grayned, supra, relating solely to statutes that abut on First Amendment freedoms, as inapplicable to this case. Id. at 109, 92 S.Ct. at 2299, 33 L.Ed.2d at 228.